Per Curiam:

Reversed. Blockburger v. United States, 284 U. S. 299; Albrecht v. United States, 273 U. S. 1; Gavieres v. United States, 220 U. S. 338.
Mr. Justice Douglas, Mr. Justice Murphy, and Mr. Justice Rutledge share the view of the Circuit Court of Appeals, 167 F. 2d 616, that this case is controlled by the principles announced in Morgan v. United States, 294 F. 82, 84; Tritico v. United States, 4 F. 2d 664, and Goetz v. United States, 39 F. 2d 903, and accordingly would affirm the . judgment below.